DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 23-30, 37-44, 52-56, 64-79 are pending in this application.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/09/2021 has been entered.

The rejection of Claims 23-25, 30, 37, 38, 53-58, 60 and 61 under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Morrissey et al. (US 7,148,067 B2), has been withdrawn due to the Applicant’s amendments to the claims filed 04/09/2021.

et al. (US 7,148,067 B2), in view of Calatzis et al. (WO 2008/093216 A1), cited in the IDS, has been withdrawn due to the Applicant’s amendments to the claims filed 04/09/2021.

Claim Objections

Claim 23 is objected to because of the following informalities:  The term “lapidated” should be changed to “lipidated”.  Appropriate correction is required.

Election/Restrictions

Newly submitted claims 64-79 (hereafter Invention II) are directed to an invention that is independent or distinct from the invention originally claimed (Claims 23-30, 37-44 and 52-56, hereafter Invention I) for the following reasons:  Claims 64-79 are directed to a system for performing a viscoelastic analysis, comprising: a container holding dry mixtures segregated in separate chambers, a dry mixture among the dry mixtures comprising the following constituents: (i) a lapidated or recombinant Tissue Factor (TF) or ellagic acid, and a (ii) calcium salt, wherein each of the constituents in the dry mixture is present in an essentially dry form and in an amount sufficient for performing the viscoelastic analysis, wherein at least some of the constituents are contained within one or more carriers that spatially separate ones of the constituents from others of the constituents in the dry mixture, 


 In the instant case, the process of performing a viscoelastic analysis can be performed with the materially different product of Hett et al. (1995), of record, whom teaches a method of performing a viscoelastic analysis on blood comprising adding a blood sample into a container comprising an ultrasonic transducer and performing a viscoelastic analysis (Pg. 772, Fig. 1).  Since Applicant has received an action on the merits for the originally presented invention (Invention I), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 64-79 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 23-30, 37-44 and 52-56 were examined on their merits.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-30, 37-44 and 52-56 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Claim 23 now recites, “adding a test liquid into a container holding dry mixtures segregated in separate chambers” in line 4.  The originally filed disclosure does not provide support for this newly added limitation.  The disclosure of a container divided into several reagent chambers allowing placement of the reagents independently into the different chambers without mixing is only disclosed in discussion of a prior art embodiment taught by Kolde et al. (US 2004/0071604). 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-30, 37-44 and 52-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 now recites in Lines 3-6, “adding a test liquid into a container holding dry mixtures segregated in separate chambers, a dry mixture among the dry mixtures comprising the following constituents…”.  It is unclear if this recitation intends that only one of the dry mixtures contains all of the claimed constituents or if all of the dry mixtures comprise all of the claimed constituents.  



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-30, 37-40 and 52-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 6, 9-11, 15 and 21-28 of co-pending Application No. 12/522,364 in view of Klose et al. (US 4,515,889) and Green (US 4,189,536), both of record and Lawson et al. (US 4,775,461).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant Application is drawn to a method of performing a viscoelastic analysis on a test liquid, comprising the steps of:

a lipidated or recombinant Tissue Factor (TF) or ellagic acid, and a calcium salt/CaCl2, wherein each of the constituents are present in an essentially dry (lyophilized) form and in an amount sufficient for performing a single viscoelastic analysis of a test liquid, and wherein at least some of the constituents are contained within one or more of the same type of carriers that spatially separate ones of the constituents from others of the constituents in the dry mixture,
wherein addition of the test liquid into the container causes the dry mixtures to dissolve in the test liquid to form liquid mixtures;
transferring a liquid mixture among the liquid mixtures into a test volume suitable for performing the viscoelastic analysis; and
performing the viscoelastic analysis of said liquid mixture in the test volume; 
wherein the test liquid is a blood sample;
wherein the blood sample is whole blood or blood plasma; 
wherein step c) takes about 1-60 seconds; wherein step c) takes about 2-10 seconds; wherein step c) about 5 seconds;
wherein the mixture is transferred automatically;
wherein the test volume is sufficient for performing a single viscoelastic analysis;
wherein the constituents comprise a heparin inhibitor, comprising at least one of heparinase, protamine or protamine-related peptides;


wherein the test liquid is a mammalian blood sample; 
wherein the test liquid is a human blood sample;
wherein the carrier is a carbohydrate, the carbohydrate comprising saccharose or cellulose;
or wherein the constituents comprise at least one coagulation factor comprising FXa, FVa, activated protein C or FVIIa.
 
This is made obvious by the method of the '364 Application which is drawn to a method of performing a viscoelastic analysis on a test liquid, comprising:
providing a container comprising a dried (lyophilized) mixture comprising:  
a lipidated or recombinant Tissue Factor (TF) or ellagic acid, and a calcium salt/CaCl2, wherein each of the constituents are present in an essentially dry (lyophilized) form and in an amount sufficient for performing a single viscoelastic analysis of a test liquid;
adding the test liquid into the container, wherein addition of the test liquid into the container causes the dry mixture to dissolve in the test liquid to form a liquid mixture;
transferring a liquid mixture among the liquid mixtures into a measuring cup (test volume) of an apparatus suitable for performing the viscoelastic analysis; and
performing the viscoelastic analysis of said liquid mixture;
wherein the test liquid is a blood sample;
wherein the blood sample is whole blood or blood plasma; 

wherein the constituents comprise a heparin inhibitor, comprising at least one of heparinase, protamine or protamine-related peptides;
wherein the constituents comprise at least one coagulation factor comprising FXa, FVa, activated protein C or FVIIa;
and wherein the analysis comprises the determination of the clotting time, the clot formation time, the firmness of the clot over time and/or fibrinolysis. 

The ‘364 Application does not teach a method wherein the container the test liquid is added to a container containing multiple dried mixtures segregated in separate chambers, as required by instant Claim 23;
wherein at least some of the constituents of the dry diagnostic composition are not present in a substance mixture but in a spatially separated form, as required by instant Claim 23;
wherein the spatial separation of the one or more dry constituents is realized by incorporating each constituent into one or more separate carriers of the same type, as required by instant Claims 23 and 41;
wherein the carrier comprises a carbohydrate, as required by Claim 42; 
wherein the carrier material comprises saccharose or cellulose, as required by Claim 43;
wherein the carrier material shows no significant influence on the clotting behavior, clot formation, or clot lysis behavior as required by Claim 44;
wherein the test liquid is a human blood sample;

  
Klose et al. teaches a method for carrying out an analytical determination on a liquid sample comprising an insert element wherein several different analysis reagents are spatially separated from one another and wherein the analysis reagents are dried for example by lyophilization or present in the form of a granulate, in tableted form or the like (Column 5, Lines 55-68 and Column 15, Claim 1).
and wherein the reagents can be present as individual components and can consist of individual paper carriers (cellulose) each of which contains a definite amount of reagent impregnated therein (Column 9, Lines 50-56).

It is inherent in the teachings of Klose et al. that the paper (cellulose) carrier would show no significant influence on the clotting behavior, clot formation, or clot lysis behavior as this appears to be a characteristic property of cellulose, which is the same carrier material as claimed.

Green teaches it is known in the art to provide a kit of several reagents to perform an assay and that providing reagents containing such components as enzymes, coenzymes and/or substrates a material in dry, solid form will be more stable and have a longer shelf-life than a liquid reagent. (Column 2, Lines 4-9).


et al. teaches a blood plasma coagulation reagent comprising a first tablet containing lyophilized (Column 2, Lines 51-54) thromboplastin (Tissue Factor) and a second tablet containing calcium chloride, wherein the Tissue Factor is contained in a carrier of cellulose or sucrose (saccharose) (Column 6, Claims 1, 9 and 10), and wherein combined, dried tableted calcium salt and thromboplastin causes unwanted moisture associated aggregation of the thromboplastin (Column 1, Lines 60-68 and Column 2, Lines 1-2).

It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the container containing a single dried, combined diagnostic composition of analysis reagents of the ‘364 application with the use of a container holding multiple dry mixtures segregated in separate chambers because this is no more than the mere duplication of parts.  The MPEP states:
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Those of ordinary skill in the art before the instant invention would have been motivated to make this modification in order to test more than one blood sample in a single round of viscoelastic analysis as well as prevent the sequential preparation of multiple reagent compositions.  

 
It would have been further obvious to those of ordinary skill in the art before the instant invention to modify the container containing a single dried, combined diagnostic composition of analysis reagents of the ‘364 application with the composition of Klose et al., Green and Lawson et al. of spatially separated, dried and solid analysis reagents on the same cellulose carrier because this is no more than the use of known techniques (dry, spatially separated, carrier bound, reagent components) to improve a similar method/product (dried, combined diagnostic composition of analysis reagents) in the same way (improved stability, TF reactivity and shelf-life).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way

The ordinary artisan would have been motivated to do so because Green teaches that dry, solid reagents will be more stable and have a longer shelf-life than a liquid reagent.  


It would have been further obvious to those of ordinary skill in the art before the instant invention to modify the viscoelastic analysis of a blood sample of the ‘364 application with the use of a human blood sample because this would provide a measurement of the clotting status of a human subject.  Those of ordinary skill in the art before the instant invention would have been motivated to make this modification in order to detect a clotting defect in a human subject.  There would have been a reasonable expectation of success in making this modification because the ‘364 application is suitable for use with any blood sample.

With regard to the limitations that the viscoelastic analysis takes between 2 and 10 seconds or about 5 seconds, the prior art disclosed viscoelastic time of about 1-60 seconds encompasses these ranges.  The MPEP states:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-30, 37-44 and 52-56 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Calatzis et al. (WO 2008/093216 A1), cited in the IDS, in view of Klose et al. (US 4,515,889) and Green (US 4,189,536), both of record, and Lawson et al. (US 4,775,461).

Calatzis et al. teaches a method of performing a single viscoelastic analysis on a test liquid, comprising the steps of:
obtaining a test liquid, which may be human whole blood or blood plasma (Pg. 23, Claims 21, step a), 22 and 23), and reading on instant Claims 24-25, 37 and 38;
providing a container (1) the container holding a single dry/lyophilized mixture of all constituents in an amount sufficient for performing a single viscoelastic analysis (Pg. 23, Claim 21, step b) and Pg. 22, Claim 12), the dry mixture comprising lipidated Tissue Factor (TF) or recombinant Tissue Factor (rTF), or ellagic acid (Pg. 21, Claims 1, a] and Claims 3-5) and the calcium salt CaCl2 (Pg. 22, Claim 11), and reading on instant Claim 23 in part and instant Claims 55 and 56;
23 in part;
transferring the liquid mixture into a measuring cup (test volume) of an apparatus suitable for performing the viscoelastic analysis (Pg. 23, Claim 21, d] and Pg. 24, Claim 26), and reading on instant Claim 23 in part;
and performing the viscoelastic analysis on the liquid mixture in the test volume (Pg. 23, Claim 21, step e]), and reading on instant Claim 23 in part. 

Calatzis et al. further teaches the viscoelastic analysis takes about one and sixty seconds or about two to ten seconds or about five seconds (Pg. 24, Claim 24), and reading on instant Claims 26, 39 and 40;
wherein the liquid mixture is transferred automatically (Pg. 24, Claim 25), and reading on instant Claim 27;
wherein the test volume is sufficient for performing a single viscoelastic analysis (Pg. 9, Lines 5-13), and reading on Claim 28;
wherein the dry mixture comprises a heparin inhibitor which may be selected from heparinase, protamine or protamine-based peptides (Pg. 21, Claims 6 and Pg. 22, Claim 9), and reading on Claims 29 and 52;
wherein the viscoelastic analysis comprises determining the clotting time and/or fibrinolysis firmness of the clot over time (Fig. 1 and Pg. 24, Claim 28), and reading on Claim 30;
53-54.

Calatzis et al. does not teach a method wherein the container the test liquid is added to a container containing multiple dried mixtures segregated in separate chambers, as required by instant Claim 23;
wherein at least some of the constituents of the dry diagnostic composition are not present in a substance mixture but in a spatially separated form, as required by instant Claim 23;
wherein the spatial separation of the one or more dry constituents is realized by incorporating each constituent into one or more separate carriers of the same type, as required by instant Claims 23 and 41;
wherein the carrier comprises a carbohydrate, as required by Claim 42; 
wherein the carrier material comprises saccharose or cellulose, as required by Claim 43;
or wherein the carrier material shows no significant influence on the clotting behavior, clot formation, or clot lysis behavior as required by Claim 44.

Lawson et al. teaches a blood plasma coagulation reagent comprising a first tablet containing lyophilized (Column 2, Lines 51-54) thromboplastin (Tissue Factor) and a second tablet containing calcium chloride, wherein the Tissue Factor is contained in a carrier of cellulose or sucrose (saccharose) (Column 6, Claims 1, 9 and 10), 


Klose et al. teaches a method for carrying out an analytical determination on a liquid sample comprising an insert element wherein several different analysis reagents are spatially separated from one another by incorporating a solution of the analysis reagent to a point of the element having small hollow spaces, such as a paper (composed of the carbohydrate cellulose) strip and wherein the analysis reagents are dried for example, by lyophilization or present in the form of a granulate, in tableted form or the like (Column 5, Lines 55-68 and Column 15, Claim 1);
and wherein the reagents can be present as individual components and can consist of individual paper carriers (cellulose) each of which contains a definite amount of reagent impregnated therein (Column 9, Lines 50-56).

It is inherent in the teachings of Klose et al. that the paper (cellulose) carrier would show no significant influence on the clotting behavior, clot formation, or clot lysis behavior as this appears to be a characteristic property of cellulose, which is the same carrier material as claimed.




coenzymes and/or substrate material in dry, solid form will be more stable and have a longer shelf-life than a liquid reagent. (Column 2, Lines 4-9).

It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the container containing a single dried, combined diagnostic composition of analysis reagents of Calatzis et al. with the use of a container holding multiple dry mixtures segregated in separate chambers because this is no more than the mere duplication of parts.  The MPEP states:
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Those of ordinary skill in the art before the instant invention would have been motivated to make this modification in order to test more than one blood sample in a single round of viscoelastic analysis as well as prevent the sequential preparation of multiple reagent compositions.  There would have been a reasonable expectation of success in making this modification because the reference already teaches a complete single analysis method comprising a single dry reagent mixture and the method should be applicable to multiple dry reagent mixtures of the same type.
combined diagnostic composition of analysis reagents of Calatzis et al. with the composition of Klose et al., Green and Lawson et al. of spatially separated, dried and solid analysis reagents on the same cellulose carrier because this is no more than the use of known techniques (dry, spatially separated, carrier bound, reagent components) to improve a similar method/product (dried, combined diagnostic composition of analysis reagents) in the same way (improved stability, TF reactivity and shelf-life).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way

The ordinary artisan would have been motivated to do so because Green teaches that dry, solid reagents will be more stable and have a longer shelf-life than a liquid reagent.  The ordinary artisan would have had a reasonable expectation that one could successfully use dried, spatially separated reagent components in an analysis method which used dried, combined reagent components, barring any evidence to the contrary.

s 23-30, 37-44 and 52-56 are rejected under pre-AIA  35 U.S.C. § 103(a) as being obvious over Calatzis et al. (US 2010/0190193 A1), previously cited, in view of Klose et al. (US 4,515,889) and Green (US 4,189,536), previously cited, and Lawson et al. (US 4,755,461) for the same reasons of record set forth in the above rejection, but which are not repeated herein for brevity.

The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. § 102(e). This rejection under pre-AIA  35 U.S.C. § 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention "by another"; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131 (a); or (3) an oath or declaration under 37 CFR 1.131 (c) stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under pre-AIA  35 U.S.C. § 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321 (c).
This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. § 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP § 706.02(l)(1) and § 706.02(l)(2).

Response to Arguments

Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the Klose reference discloses a reagent which is on cellulose and not within it as claimed and does not spatially separate dry reagent constituents from other constituents, Morrissey does not disclose a dry mixture of spatially separated constituents within one or more carriers, and Calatzis discloses dry reagents but not the use of carriers as claimed (Remarks, Pg. 8, Lines 20-30).

This is not found to be persuasive for the following reasons, as discussed above,  Klose et al. teaches a method for carrying out an analytical determination on a liquid sample comprising an insert element wherein several different analysis reagents are spatially separated from one another by incorporating a solution of the analysis reagent to a point of the element having small hollow spaces such as a paper (composed of the carbohydrate cellulose) strip and wherein the analysis reagents are dried for example, by lyophilization or present in the form of a granulate, in tableted form or the like (Column 5, Lines 55-68 and Column 15, Claim 1); and wherein the reagents can be present as individual components and can consist of individual paper carriers (cellulose) each of which contains a definite amount of reagent impregnated therein (Column 9, Lines 50-56). 


No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. 







/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        04/22/2021